The opinion of the Court was delivered by
Weston C. J.
By the statute of 1821, c. 116, concerning the assessment and collection of taxes, <§> 47, a constable or collector, to whom tax bills had been duly committed for collection, and who had been delinquent in the discharge of his'kluty, was made liable to be arrested on a warrant of distress, and committed to prison, with the privilege of being admitted to the liberty of the gaol yard upon giving bond, as then required by law. Under this law, it was the duty of the officer, who had arrested such delinquent collector, on a warrant of distress, to commit him to prison.
The statute of 1836, c. 245, § 6, provides, that when such delinquent collector is committed to prison, upon such arrest, he shall be subject to the provisions of that statute and of that to which it is supplementary, and such part of § 47, of the act first cited, as is inconsistent therewith is repealed. The officer took the bond in suit, without first committing the collector. And this, in our opinion, was unauthorized. It may be said, that the commitment is a useless formality, attended with expense and inconvenience to no purpose, and could not have been intended by the legislature. We can gather their intention only from the words used, where they are plain and intelligible. And as they have expressly based the proceedings, provided for in the last statute, upon the actual commitment of the collector to gaol, we are not at liberty to dispense with this condition. Exceptions overruled.